Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 July 2, 2014 Transmitted via EDGAR on July 2, 2014 Securities and Exchange Commission treet NE Washington, D.C. 20549 Attention: Filing Desk RE: Ameritas Life Insurance Corp. (Depositor) Carillon Life Account (1940 Act No. 811-09076) (Registrant) Excel Performance VUL (1933 Act No. 333-197149) Rule 497(j) Certification Dear Sir or Madam: In lieu of filing with the Securities and Exchange Commission ("SEC") the definitive prospectus dated July 1, 2014, for Carillon Life Account ("Separate Account"), File No. 333-197149, as otherwise required by Rule 497(c) under the Securities Act of 1933, Ameritas Life Insurance Corp., on behalf of the Separate Account, hereby certifies that: 1. The form of prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the Separate Account's registration statement for File No. 333-197149 on Form N-6 filed with the SEC July 1, 2014; and 2. The text of the Separate Account's registration statement for File No. 333-197149 on Form N-6 has been filed electronically via EDGAR. If you have any questions or comments concerning this filing, please telephone me at 402-467-7847. Sincerely, /s/ Ann D. Diers Ann D. Diers Vice President and Associate General Counsel Variable Contracts & AIC
